SPAETH, Judge,
concurring and dissenting:
Although appellant’s brief contains no Statement of Questions Involved, his argument begins with the statement, “The appellant asserts that the evidence produced by the Commonwealth is insufficient as a matter of law, to sustain a finding of first degree murder.” Brief for Appellant at 2. I think we should consider that argument on its merits. Having done so, I find it without merit.
The appeal should not be quashed. Instead, the judgment of sentence should be affirmed.